     Case
      Case9:18-ap-01058-DS
           9:18-ap-01058-DS Doc
                             Doc147-1
                                 147 Filed
                                       Filed05/31/19
                                             05/31/19 Entered
                                                        Entered05/31/19
                                                                05/31/1912:02:16
                                                                         12:02:16 Desc
                                                                                   Desc
                               Main
                                Main Document
                                     Document Page
                                                 Page 11 of
                                                         of 33


 1

 2
                                                                       FILED & ENTERED
 3

 4                                                                           MAY 31 2019

 5                                                                      CLERK U.S. BANKRUPTCY COURT
                                                                        Central District of California
                                                                        BY handy      DEPUTY CLERK
 6

 7                           UNITED STATES BANKRUPTCY COURT

 8                            CENTRAL DISTRICT OF CALIFORNIA

 9                                     NORTHERN DIVISION

10    In re:                                    )       Case No. 9:16-bk-11912-DS
                                                )
11    CHANNEL TECHNOLOGIES GROUP, )                     Adversary No. 9:18-ap-01058-DS
      LLC,                                      )
12                                              )
                                   Debtor.      )       Chapter 11
13                                              )
      CORPORATE RECOVERY                        )       ORDER GRANTING
14    ASSOCIATES, LLC, as Trustee for the       )       DEFENDANTS’ MOTIONS
      Liquidating Trust of Channel Technologies )       TO DISMISS PLAINTIFF’S
15    Group, LLC,                               )       FIRST AMENDED COMPLAINT
                                   Plaintiff,   )       PURSUANT TO FED. R. CIV. P. 12(b)(6)
16                                              )
      v.                                        )
17                                              )
      BLUE WOLF CAPITAL PARTNERS,               )
18    LLC, BLUE WOLF CAPITAL FUND II, )
      L.P., GLADSTONE INVESTMENT                )
19    CORPORATION, BLUE WOLF CAPITAL )
      ADVISORS, L.P., BW PIEZO HOLDINGS, )
20    LLC, FIDUS INVESTMENT                     )
      CORPORATION, FIDUS MEZZANINE )
21    CAPITAL II, L.P., AVANTE MEZZANINE)
      PARTNERS SBIC, LP, AVANTE                 )
22    MEZZANINE PARTNERS II, INC.,              )
      PENGDI HAN, DHAN, LLC, GRANT              )       Date: March 18, 2019
23    THORNTON, LLP, CTG ADVANCED               )       Time: 3:00 p.m.
      MATERIALS, LLC, CTS CORPORATION,)                 Place: Courtroom 201
24    ELECTRO OPTICAL INDUSTRIES,               )              1415 State Street
25    DUFF & PHELPS, AND CIT BANK, N.A., )                     Santa Barbara, CA 93101
                                                )
26                                 Defendants. )

27


                                                    1
28
     Case
      Case9:18-ap-01058-DS
           9:18-ap-01058-DS Doc
                             Doc147-1
                                 147 Filed
                                       Filed05/31/19
                                             05/31/19 Entered
                                                        Entered05/31/19
                                                                05/31/1912:02:16
                                                                         12:02:16 Desc
                                                                                   Desc
                               Main
                                Main Document
                                     Document Page
                                                 Page 22 of
                                                         of 33


 1           Based upon the findings of fact and conclusions of law contained in the Memorandum

 2    Decision Re Defendants’ Motions to Dismiss Plaintiff’s First Amended Complaint Pursuant to

 3    F.R.Civ.P. 12(b)(6) (“Memorandum Decision”) of even date herewith, it is

 4           ORDERED that the Motion to Dismiss Claims Against Grant Thornton LLP in the First

 5    Amended Complaint for (1) Avoidance of Actual Fraudulent Transfer Under 11 U.S.C.

 6    § 548(a)(1)(A) and 550(a); (2) Avoidance of Constructive Fraudulent Transfer Under 11 U.S.C.

 7    § 548(a)(1)(B); (3) Actual Fraud; (4) Constructive Fraud; (5) Unjust Enrichment; and (6)

 8    Conversion is granted with leave to amend; and it is further

 9           ORDERED that the Motion of Defendants Fidus Investment Corporation, Fidus

10    Mezzanine Capital II, L.P., Avante Mezzanine Partners SBIC, LP, Avante Mezzanine Partners

11    II, Inc. to Dismiss the First Amended Complaint is granted with leave to amend; and it is further

12           ORDERED that the Motion to Dismiss Claims Against Defendants CTG Advanced

13    Materials, LLC and CTS Corporation in the First Amended Complaint is granted with leave to

14    amend; and it is further

15           ORDERED that the Motion to Dismiss the First Amended Complaint by Defendants,

16    Blue Wolf Capital Partners, LLC, Blue Wolf Capital Fund II, L.P., Blue Wolf Capital Advisors

17    L.P., and BW Piezo Holdings, LLC is granted with leave to amend; and it is further

18           ORDERED that Plaintiff, Corporate Recovery Associates, LLC, as Trustee for the

19    Liquidating Trust of Channel Technologies Group, LLC, must file and serve a Second Amended

20    Complaint not later than June 28, 2019, to cure the deficiencies set forth in the Memorandum

21    Decision; and it is further

22    ///

23    ///

24    ///

25    ///

26    ///
27


                                                      2
28
      Case9:18-ap-01058-DS
     Case  9:18-ap-01058-DS Doc
                             Doc147-1
                                 147 Filed
                                       Filed05/31/19
                                             05/31/19 Entered
                                                        Entered05/31/19
                                                                05/31/1912:02:16
                                                                         12:02:16 Desc
                                                                                   Desc
                               Main
                                Main Document
                                     Document Page
                                                 Page 33 of
                                                         of 33


 1           ORDERED that the Defendants must file and serve a response to the Second Amended

 2    Complaint not later than August 2, 2019.

 3

 4                                               ###

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24         Date: May 31, 2019

25

26
27


                                                   3
28
